Gray, C. J.
We concur in opinion with the judge who presided at the trial, that the relationship between the judgment creditor and one of the appraisers was too remote to disqualify the appraiser. There is no statute in this Commonwealth, defining the degree of consanguinity or affinity which shall operate as a disqualification; and our decisions have gone no further than to hold a son in law or a brother of the creditor to be disqualified. Wolcott v. Ely, 2 Allen, 338. McGough v. Wellington, 6 Allen, 505. In New Hampshire it has been decided that a debtor’s brother in law may be an appraiser. Baker v. Davis, 19 N. H. 325. The decisions in Connecticut, that a nephew by marriage, or the husband of the mother of the wife of the creditor, could not be an appraiser, were based upon a statute of that state, which prohibited persons within those degrees of affinity from *348acting as judges. Fox v. Hills, 1 Conn. 295. Johnson v. Huntington, 13 Conn. 47. And even in that state the disqualification is held not to extend to a cousin. Winchester v. Hinsdale, 12 Conn. 88. Exceptions overruled.